By the Court:
The demurrer to the complaint was properly overruled. The action was brought against the defendant as surviving partner of the firm of Friermuth & Steigleman, to recover for work and labor performed by the plaintiff, and the complaint is sufficient both in substance and form.
Upon the question of the value of the plaintiff’s services the testimony was conflicting. Aside from the evidence in reference to a special contract, there was testimony tending to prove that the services were worth seventy-five dollars per month. In such case we cannot interfere with the finding of the Court below.
We see no valid objection to the judgment, because it was based upon a quantum meruit. When a son remains with and performs services for his father after reaching his majority, the law will not ordinarily imply a promise on the part of the father to make pecuniary compensation for the labor. But if the circumstances show that it must have been the expectation of both parties that he should receive compensation, then a promise will be implied. (Andrews v. Foster, 17 Vt. 556; Dye v. Kerr, 15 Barb. 444.)
Judgment and order affirmed.